Citation Nr: 1631118	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a disability of the eyes, to include allergic conjunctivitis.  


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had activated service in the South Dakota Army National Guard from October 2007 to July 2008, and from April 2009 to April 2010, to include duty in Southwest Asia.  He had additional inactive service periods while in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The claim was remanded in September 2015 for evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2015, the Board directed that a comprehensive VA optometry examination be afforded to determine whether any vision disability, irrespective of contact lens usage, was caused by the Veteran's year of activated service in the Army National Guard.  In particular, the effect of exposure to sand particles in the Southwest Asia Theater of Operations was to be discussed.  The returned opinion, dated in 2016, was negative without providing any explanation as to its basis.  Stegall v. West, 11 Vet. App. 268 (1998).  

Because the Veteran has been recently diagnosed with allergic conjunctivitis, an allergist (as opposed to an optometrist or ophthalmologist) should review the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Dispatch the claim to an allergist (Doctor of Medicine or Doctor of Osteopathic Medicine with residency training in internal medicine and fellowship training in allergy and immunology), and schedule the Veteran for an examination with this specialist physician.  The examiner must respond to the following: 

*Does the Veteran's allergic conjunctivitis of the eyes, manifesting with skin eruptions and dry eye syndrome of fluctuating severity, have causal origins in the year of active service spent in support of Operation Iraqi Freedom?

*The EXAMINER MUST NOTE that the Veteran's report of exposure to sand particles in Kuwait is deemed credible and post-service diagnosis of allergies to mold and dust, and should determine as to if this first manifest in active service.  

The examiner is to note a general and vague pre-service assessment of "allergy," documented in June 2007, which was not specific to dust/mold/particulate matter reactions and did not discuss conjunctivitis.  

THE EXAMINER IS REQUESTED TO RESPOND TO WHETHER, if the June 2007 annotation, based on medications taken at service entry and the voiced complaint, represented the earliest manifestation of the allergic process responsible for the development of current allergic conjunctivitis, did the condition increase in severity during active service, to include as a result of exposure to sand particles, beyond the natural progression of the disease process.  

THE EXAMINER IS DIRECTED TO PROVIDE REASONING FOR EACH CONCLUSION ENTERED IN THE NARRATIVE PORTION OF THE EXAMINATION REPORT.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




